DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 1/3/2022. Claims 1-20 are presently pending for examination.

Response to Arguments
Applicant's arguments, see pages 6-10, filed 1/3/2022, regarding the 103 rejections of Claims 1-20, have been fully considered and are persuasive. However, a new ground of rejection has been made in view of Nordhagen (US 20090055742 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim 1-2, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20120324002 A1) hereinafter referred to as Chen in view of Wang (US 20190180089 A1) hereinafter referred to as Wang and further in view of Nordhagen (US 20090055742 A1) hereinafter referred to as Nordhagen.
Regarding Claims 1, 8, and 15, Chen discloses A method comprising: presenting a display of media content at a position among a collection of media content, [paragraph 0049, Figure 4, Once photos are uploaded, thumbnails of the photos in the first user's library are displayed in My Photos area 416 – this is media presented on a display] 
receiving an input that selects the media content, the input comprising an input attribute, [paragraph 0049, The first user may click or tap a photo for viewing]
Chen does not explicitly teach determining a value of the input attribute transgresses a threshold value; and causing display of a presentation of a statistic associated with the media content in response to the determining that the value of the input attribute transgresses the threshold value.
Wang teaches determining a value of the input attribute transgresses a threshold value; and causing display of a presentation of a statistic associated with the media content in response to the determining that the value of the input attribute transgresses the threshold value. [paragraph 0009, When the 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Wang with the disclosure of Chen. The motivation or suggestion would have been to give feedback to the users. (paragraph 0009)
The combination of Chen and Want does not explicitly teach the position among the collection of media content based on a timestamp associated with the media content.
Nordhagen teaches the position among the collection of media content based on a timestamp associated with the media content; [paragraph 0033 and Figure 2B, The various parts of the media file 100 are time coded 110. When metadata is to be linked to the media file 100, the metadata should be tagged with time coded 110 information. The tag 114, therefore, can be a timestamp or other time indicating code. In this example, media file 100 part A3 is linked or associated with metadata A, and metadata A is provided with tag 114 that is linked to time code t4 – Figure 2B shows the media files in order based on their time codes] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Nordhagen with the disclosures of Chen and Wang. The motivation or suggestion would have been to show the correct media file at the correct time. (paragraph 0033 and Figure 2B)
Regarding Claims 2, 9, and 16, Chen does not explicitly teach wherein the input includes a tactile input and the input attribute includes an input pressure of the tactile input.
Wang teaches wherein the input includes a tactile input and the input attribute includes an input pressure of the tactile input. [paragraph 0009, When the aforementioned pressure is greater than the preset threshold value, touch screen will give tactile feedbacks to test subject according to tactile feedback information] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Wang with the disclosure of Chen. The motivation or suggestion would have been to give feedback to the users. (paragraph 0009)
Regarding Claims 7 and 14, Chen discloses wherein the method further comprises: receiving an identification of a location; determining a regional statistic of the media content based on the location; and wherein the presentation of the statistic includes the regional statistic. [paragraph 0101, In block 1604, for each photo, server 12 extracts the camera location when the photo was taken from the photo's EXIF data. Camera location is determined from the GPS coordinates recorded in the photo's EXIF data. Block 1604 may be followed by block 1606. In block 1606, server 12 groups the photos by their camera locations. Block 1606 may be followed by block 1608. In block 1608, server 12 generates an event webpage 1648 that visually represents the event from different perspectives as shown in FIG. 16 in one or more embodiments of the present disclosure. Event webpage 1648 includes a photos area 1650 arranged into geographical sections (e.g., quadrants) 1652, 1654, 1656, and 1658. Photos from the event are placed into the proper quadrants based on their GPS coordinates. This provides a way for the user to visually experience the event from different perspectives. Photos area 1650 also allows the user to manually place photos without GPS coordinates into a quadrant]

Claims 3, 6, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wang in view of Nordhagen, as applied to Claims 1, 8, and 15, respectively, above, and further in view of Cranfill et al., (US 20190347181 A1) hereinafter referred to as Cranfill.
Regarding Claims 3, 10, and 17, the combination of Chen, Wang, and Nordhagen does not explicitly teach wherein the input includes a tactile input and the input attribute includes an input duration of the tactile input.
Cranfill teaches wherein the input includes a tactile input and the input attribute includes an input duration of the tactile input. [paragraph 0178, the duration of the contact is used in determining the characteristic intensity (e.g., when the characteristic intensity is an average of the intensity of the contact over time). In some embodiments, the characteristic intensity is compared to a set of one or more intensity thresholds to determine whether an operation has been performed by a user] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Cranfill with the disclosures of Chen, Wang, and Nordhagen. The motivation or suggestion would have been to determine whether to perform a specified operation. (paragraph 0178)
Regarding Claims 6, 13, and 20, the combination of Chen, Wang, and Nordhagen does not explicitly teach wherein the presentation of the statistic includes a bar graph.
Cranfill teaches wherein the presentation of the statistic includes a bar graph. [paragraph 0238, the second visual indication of the first usage metric is or is included in a graph or chart (e.g., a line graph, a bar graph, a plurality of pie graphs for each interval of time, etc.)] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Cranfill with the disclosures of Chen, Wang, and Nordhagen. The motivation or suggestion would have been to determine whether to perform a specified operation. (paragraph 0178)

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wang in view of Nordhagen, as applied to Claims 1, 8, and 15, respectively, above, and further in view of Clark et al., (US 20110138175 A1) hereinafter referred to as Clark.
Regarding Claims 4, 11, and 18, the combination of Chen, Wang, and Nordhagen does not explicitly teach wherein the causing display of the presentation of the statistic includes: accessing authentication credentials in response to the receiving the input that selects the media content; and causing display of a presentation of the statistics based on the authentication credentials.
Clark teaches wherein the causing display of the presentation of the statistic includes: accessing authentication credentials in response to the receiving the input that selects the media content; and causing display of a presentation of the statistics based on the authentication credentials. [paragraph 0070, At step 515, the service provider server 240 determines whether the login credentials provided by the user A 120A are associated with a verified user in the verified directory. If, at step 515, the service provider server 240 determines that the credentials provided by the user A 120A are not associated with a verified user in the verified directory, and are therefore invalid, the service provider server 240 moves to step 520. At step 520, the service provider server 240 notifies the user A 120A that the login credentials are invalid] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Clark with the disclosures of Chen, Wang, and Nordhagen. The motivation or suggestion would have been “for securely transmitting electronic document images between verified users where delivery of the electronic document images can be controlled and verified.” (paragraph 0001)

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Wang in view of Nordhagen, as applied to Claims 1, 8, and 15, respectively, above, and further in view of Schuman (US 20140325579 A1) hereinafter referred to as Schuman.
Regarding Claims 5, 12, and 19, the combination of Chen, Wang, and Nordhagen does not explicitly teach wherein the statistic includes a number of views of the media content.
Schuman teaches wherein the statistic includes a number of views of the media content. [paragraph 0055, Alternative sources of media content 216a, 216b, 216c may be shown with any form of identifying information, for example, a representative still image or movie clip of any length, associated username, associated social network, and/or number of views] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Schuman with the disclosures of Chen, Wang, and Nordhagen. The motivation or suggestion would have been to display media information. (paragraph 0055)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include  1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP;  2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497